Title: From George Washington to Lieutenant Colonel Benjamin Temple, 27 December 1778
From: Washington, George
To: Temple, Benjamin


  
    Sir
    Philada 27th Decemr 1778
  
I recd your favor of the 12th at this place, where I shall remain a few days upon Business and then return to Middle Brook. I hope you have by your own exertions and the Assistance of the Quarter Master got your Men and Horses well accommodated by this time.
The Resolve of Congress being very express and extending only to the reinlistment of the old Men of the Regiment, I would have you countermand your former orders, and direct the recruiting officers to attend to the reenlistment of them only. should Congress think proper to alter their Resolution hereafter, I make no doubt but Men may be got for the service of the Cavalry, especially as they are put upon the same footing in respect to the high state Bounties with the Infantry. I am &.
